DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 7 is objected to because of the following informalities:  
In Claim 7, lines 2-4, the phrase “ the first end being optically coupled to the attenuator to receive the feedback light beam, the second end being arranged to direct the feedback light beam onto the optical signal generator.” Should be changed to -- the first end being optically coupled to the attenuator to receive the reference light beam, the second end being arranged to direct the feedback light beam onto the optical signal detector. --.
  Appropriate correction is required.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 7-15, 17-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al (Pub. No.: US 2012/0154784 cited by applicant) in view of Gusev (Pub. No.: US 2012/0140203).
Regarding claims 1 and 11, referring to Figures 16-18, Kaufman et al teaches a laser radar projection system (i.e., laser radar projector 100R, Figs. 16 and 17) comprising:
a laser projector (i.e., laser projector 1P, Figs. 16 and 17) that projects a light beam;
a beam splitter (i.e., beam splitter 500, Figs. 16 and 17) arranged to receive the light beam from the laser projector, wherein in operation the beam splitter divides the light beam into a signal light beam (i.e., signal light beam 12PS, Figs. 
a steering system (i.e., splitter 4 and mirrors 5-7, Figs. 16 and 17) that in operation changes the direction of the signal light beam onto the surface of an object and in operation scan the light beam over at least a portion of the surface, wherein the projected light beam is diffusely reflected from the surface as a feedback light beam;
an optical signal detector (i.e., optical signal detector 10, Figs. 16 and 17) arranged to receive the feedback light beam, the optical signal detector generating a feedback signal in response to receiving the feedback light beam; 
an optical reference detector (i.e., optical reference detector 501, Figs. 16 and 17) arranged to receive the reference light beam, the optical reference detector generating a reference signal in response to receiving the reference light beam; and
one or more processors (i.e., computer 200’, Fig. 18) that are responsive to executable computer instructions for determining the distance to one or more points on the at least a portion of the surface based at least in part on the feedback signal and the reference signal (i.e., Figures 16-18, page 10, paragraphs 
Kaufman et al differs from claims 1 and 11 in that he fails to specifically teach an optical signal detector arranged to receive the feedback light beam and the reference light beam. However, Gusev in Pub. No.: US 2012/0140203 teaches an optical signal detector (i.e., photodetector 7, Figs. 1 and 2) arranged to receive the feedback light beam (i.e., the feedback light beam 3a, Figs. 1 and 2) and the reference light beam (i.e., reference light beam 2b, Figs. 1 and 2)(i.e., Figurs 1 and 2, page 6, paragraphs [0079]-[0086], page 7, paragraphs [0087]-[0094], and pages 8 and 9, paragraph [0104]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the optical signal detector arranged to receive the feedback light beam and the reference light beam as taught by Gusev in the system of Kaufman et al. One of ordinary skill in the art would have been motivated to do this since allowing saving the space, weight and cost of whole of the system and improving the performance of the system.
Regarding claims 2, 12 and 19, the combination of Kaufman et al and Gusev teaches further comprising: an optical modulator (i.e., optical modulator 503, Figs. 16 and 17 of Kaufman et al)  arranged to receive the signal light beam prior 
Regarding claims 3 and 13, the combination of Kaufman et al and Gusev teaches further comprising an attenuator member (i.e., optical attenuator 14, Fig. 2 of Gusev) optically disposed between the beam splitter and the optical signal detector, the attenuator member being arranged to receive the reference light beam and in operation changing a reference beam optical power level of the reference light beam.
Regarding claims 4, 14 and 22, the combination of Kaufman et al and Gusev teaches wherein: the feedback beam of light has a feedback beam optical power level at the optical signal detector; and the attenuator (i.e., optical attenuator 14, Fig. 2 of Gusev) in operation reduces the reference beam optical power level at the optical signal detector to be substantially equal to the feedback beam optical power level.

Regarding claims 8 and 20, the combination of Kaufman et al and Gusev teaches wherein: the optical signal detector (i.e., detector 7, Figs. 1 and 2 of Gusev) includes a housing with a input port; the reference beam (i.e., reference beam 2b, Figs. 1 and 2 of Gusev) is transmitted along a first path; the feedback light beam (i.e., feedback light beam 3a, Figs. 1 and 2 of Gusev) is transmitted along a second path; and the first path and second path are substantially coincident at the input port.
Regarding claim 9, the combination of Kaufman et al and Gusev teaches wherein the first path and the second path are arranged to direct the feedback light beam (i.e., feedback light beam 3a, Figs. 1 and 2 of Gusev) and the reference light beam (i.e., reference beam 2b, Figs. 1 and 2 of Gusev) onto a photosensitive member (i.e., photodetector 7, Figs. 1 and 2).

Regarding claim 17, the combination of Kaufman et al and Gusev teaches further comprising: generating a feedback signal in response to the feedback light beam striking the optical signal detector; and generating a reference signal in response to the reference light beam striking the optical signal detector (i.e., feedback light beam 3a, reference light beam 2b, signal detector 7, Figs. 1 and 2 of Gusev).
Regarding claim 18, the combination of Kaufman et al and Gusev teaches further comprising determining (i.e., computer 200’, Fig. 18 of Kaufman et al, and Figs. 1 and 2 of Gusev) a distance to the at least one point based at least in part on the feedback signal and the reference signal.
Regarding claim 23, the combination of Kaufman et al and Gusev teaches wherein the synchronized periodic waveform control signal is symmetrically variable within a predetermined range (i.e., Figs. 16-18 of Kaufman et al).
Regarding claim 24, the combination of Kaufman et al and Gusev teaches wherein the synchronized periodic waveform control signal provides an average .

5.	Claims 5, 6, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al (Pub. No.: US 2012/0154784 cited by applicant) in view of Gusev (Pub. No.: US 2012/0140203) and further in view of Khalouf et al (Pub. No.: US 2008/0095539).
Regarding claims 5, 16 and 21, the combination of Kaufman et al and Gusev differs from claims 5, 16 and 21 in that it fails to specifically teach the attenuator is micro-electro-mechanical system (MEMS) attenuator. However, Khalouf et al in Pub. No.: US 2008/0095539 teaches the attenuator (i.e., MEMs Variable optical attenuator 183, Fig. 3) is micro-electro-mechanical system (MEMS) attenuator (i.e., Figure 3, page 3, paragraph [0039]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the  attenuator is micro-electro-mechanical system (MEMS) attenuator as taught by Khalouf et al in the system of the combination of Kaufman et al and Gusev. One of ordinary skill in the art would have been motivated to do this since allowing attenuating the optical signal level and improving the performance of the system.
.

                                            Conclusion
6.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lekas et al (US Patent No. 10,281,578) discloses compensated distance measurement methods and appraratus.
Lardin et al (Pub. No.: US 2016/0377722) discloses projection system.
Kamon et al (US Patent No. 7,009,690) discloses three dimensional measurement device.

7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on 

/HANH PHAN/           Primary Examiner, Art Unit 2636